Citation Nr: 1412210	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the periods of August 3, 2010 through June 10, 2012, and from September 1, 2012 to the present.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board notes that, per a September 2012 rating decision, the Veteran was granted a temporary total disability rating for the period of June 11, 2012 through August 31, 2012, due to hospitalization for PTSD.  

The Veteran testified at a September 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded to obtain treatment records, and for a new examination.  Regarding treatment records, the Veteran identified ongoing treatment at both a VA Medical Center, as well as through his local Vet Center; the record does not contain evidence of current treatment from either of those facilities.  

The new examination is warranted due to evidence of increased symptomatology.  The last examination occurred in June 2011.  Since that time, the Veteran underwent hospitalization due to his PTSD between June and August 2012, and provided testimony at his September 2013 hearing regarding a worsened psychiatric condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA and Vet Center treatment records.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of his PTSD.  A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims on appeal.  If, following readjudication of the claim for an increased rating for PTSD, the Veteran remains below the schedular threshold for TDIU in 38 C.F.R. § 4.16(a) (2013), the development and adjudication of the TDIU issue must include consideration of whether referral to the Director for extraschedular consideration is warranted.  

6.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

